PER CURIAM:
Wilfredo Gonzalez Lora appeals the district court’s orders denying relief on his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), and his Fed. R.Civ.P. 59(e) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Lora v. Hollenhorst, No. CA-05-738-1 (E.D.Va. filed July 5, 2005 & entered July 6, 2005; filed Aug. 1, 2005 & entered Aug. 2, 2005). We deny Lora’s motion to consolidate and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.